Citation Nr: 0842223	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased disability rating for 
service-connected degenerative disease of the right ankle, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative disease of the left ankle, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
2001. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Procedural history

The veteran filed his initial claim of entitlement to service 
connection in May 2003.  In the aforementioned August 2004 
rating decision, the RO granted service connection for 
degenerative disease of the right and left ankles effective 
May 27, 2003.  The RO assigned a 10 percent disability rating 
for each ankle disability.  The veteran perfected an appeal 
with the assignment of the two 10 percent disability ratings.

In March 2008, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge, and a 
transcript of the hearing is in the veteran's claims file.

In April 2008, the Board remanded these claims for further 
development.  In September 2008, the VA Appeals Management 
Center (AMC) issued a Supplemental Statement of the Case 
(SSOC) continuing the previous denials of ratings in excess 
of 10 percent.  The case has been returned to the Board.




FINDINGS OF FACT

1.  The objective clinical findings show that the veteran's 
service-connected right ankle disability is manifested by 
full plantar flexion and full dorsiflexion with pain at the 
extremes of motion and with increased pain, weakness, and 
lack of endurance on repetitive testing but without any 
additional loss of motion.

2.  The objective clinical findings show that the veteran's 
service-connected left ankle disability is manifested by full 
plantar flexion and full dorsiflexion with pain at the 
extremes of motion and with increased pain, weakness, and 
lack of endurance on repetitive testing but without any 
additional loss of motion.

3.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected bilateral ankle 
disabilities are inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 10 percent for the service-connected degenerative disease 
of the right ankle have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5010-
5271 (2008).

2.  The criteria for an increased disability rating in excess 
of 10 percent for the service-connected degenerative disease 
of the left ankle have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5010-
5271 (2008).

3.  The criteria for referral for either of the service-
connected disabilities on appeal on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected ankle disabilities.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In April 2008, the Board remanded the claim to provide proper 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) and to afford the veteran a VA examination.

Later in April 2008, the AMC provided appropriate VCAA 
notice.  This will be discussed in greater detail in the 
Board's VCAA discussion below.  The veteran underwent a VA 
examination in July 2008 that complied with the directives of 
the April 2008 remand.  

In short, the AMC complied with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claims in a letter sent 
in April 2008, which was specifically intended to address the 
requirements of the VCAA.

The April 2008 VCAA letter informed the veteran of the 
evidence necessary to establish entitlement to an increased 
rating.  As for the evidence to be provided by the veteran, 
in the VCAA letter the AMC asked the veteran to identify and 
send relevant medical evidence.  The AMC provided the veteran 
with VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the April 2008 VCAA letter, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  

In the April 2008 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.  

In the April 2008 VCAA letter, the AMC informed the veteran 
that he should submit any evidence in his possession relevant 
to his claim, as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
April 30, 2008 VCAA letter, page 2.  That VCAA letter thus 
complied with the "give us everything you've got" 
requirement formerly contained in 38 C.F.R. § 3.159(b)(1) 
because the letter informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by VA.  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), in and as to effective date, element (5), in the April 
2008 VCAA letter.


(iii.)  Vazquez-Flores

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) (holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life).

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  These issues concern an appeal from an initial rating 
decision granting service connection and, accordingly, VA's 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  See Goodwin v. 
Peake, 22 Vet. App. 28 (2008) (holding as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection: "that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements").  In any event, the veteran received specific 
notice of Vazquez-Flores in the April 2008 letter.

(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in August 2004, 
before the April 2008 VCAA letter.  However, he was afforded 
an opportunity to respond before the SSOC was issued in 
September 2008.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.

(v.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes reports of VA examinations, 
which will be described below.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
these issue has been identified and obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative who has presented written argument on his 
behalf.  He testified at a hearing held at the RO before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific rating criteria

Trauma-induced arthritis, substantiated by X-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Diagnostic Code 5271 (ankle, limited motion of) calls for the 
assignment of a 
10 percent disability rating for moderate limitation of 
motion and a 20 percent disability rating for marked 
limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 5271 
(2008).

The Board notes that terms such as "moderate" and "marked" 
are not defined in the Rating Schedule.  However, "marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  See Webster's New World Dictionary, Third 
College Edition (1988) at 828.  "Moderate" is defined as "of 
average or medium quality, amount, scope, range, etc."  Id. 
at 871.

Analysis

For the sake of economy, the issues on appeal will be 
addressed together.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO rated the bilateral ankle disabilities under 
Diagnostic Code 5271 based on functional impairment pursuant 
to 38 C.F.R. §§ 4.40, 4.45, and 4.59.  After review of the 
entire record, the Board concludes that Diagnostic Code 5271 
[limitation of ankle motion] is most appropriate because it 
is precisely congruent with the clinical findings.  The 
veteran and his representative have not suggested a more 
appropriate diagnostic code.  

Schedular rating

The veteran was provided a VA examination for his ankles in 
July 2004.  Range of motion studies conducted during the 
examination resulted in the following findings for each 
ankle:  


Degrees
Of Motion
Plantar 
flexion
45
Dorsiflexio
n
20
Eversion
20
Inversion
30

Under 38 C.F.R. § 4.71, Plate II (2008), normal range of 
motion for the ankle is 20 degrees dorsiflexion and 45 
degrees plantar flexion.

The veteran was again provided a VA examination for his 
ankles in July 2008.  Range of motion studies conducted 
during the examination resulted in the following findings for 
each ankle:  


Degrees
Of Motion
Plantar 
flexion
45
Dorsiflexio
n
20
Eversion
20
Inversion
30

Based on the findings of the two VA examinations, the Board 
finds that the veteran does not have moderate limitation of 
motion, much less marked limitation of motion.  As 
demonstrated above, the veteran has displayed full range of 
motion based on plantar flexion and dorsiflexion in both 
ankles.

In short, marked limitation of motion of either ankle is not 
approximated.  Accordingly, a disability rating in excess of 
the currently assigned 10 percent is not warranted for either 
of the veteran's service-connected ankle disabilities.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, the 
RO assigned 10 percent disability ratings for the bilateral 
ankle disabilities based on functional loss.

At the July 2008 VA examination, the veteran complained of 
pain on prolonged standing or walking.  Previously at the 
July 2004 VA examination, the veteran reported pain on 
running.  At the July 2008 VA examination, the veteran also 
complained of weakness, stiffness, fatigability, and lack of 
endurance.  He also reported that he had flare-ups of pain 
twice a day and that squatting was difficult.  

Regarding both ankles, the July 2008 VA examiner noted that 
there was no significant effect of activities of daily living 
and that there was no occupational effect.  Physical 
examination by the July 2008 VA examiner revealed that the 
gait was normal and that there was pain at the extremes of 
normal range of motion.  Three repetitions of range of motion 
testing produced increased pain, weakness, and lack of 
endurance but no loss of range of motion.  The examiner 
described the ankle disabilities as being very mild 
bilaterally.

Regarding both ankles, physical examination by the July 2004 
VA examiner also revealed that the gait was normal and that 
there was pain at the extremes of normal range of motion.  
Repetitive motion testing did not produce any additional 
pain, restriction on range of motion, or joint fatigability.  
There were no functional limitations on standing or walking.  
The examiner noted that the veteran did not appear to have 
any functional limitations other than being unable to engage 
in activities that require running.

Although the Board has taken the veteran's self-reports of 
functional loss, it places greater weight of probative value 
on the objective medical findings in the reports of the July 
200 and July 2008 VA examinations.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).

In short, the 10 percent ratings that are currently assigned 
for the veteran's service-connected bilateral ankle 
disabilities encompass the clinically identified symptoms, to 
include pain, weakness, and lack of endurance.  Accordingly, 
the medical evidence does not demonstrate any functional loss 
that would enable the Board to assign a higher disability 
rating under 38 C.F.R. §§ 4.40, 4.45, and/or 4.59.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that neither of the 
veteran's service-connected bilateral ankle disabilities has 
changed appreciably since the veteran filed his claims.  
There are no medical findings or other evidence which would 
allow for the assignment of a disability rating in excess of 
10 percent at any time during the period of time here under 
consideration.

Based on the record, the Board finds that a 10 disability 
rating was properly assigned for each ankle disability for 
the entire period from the date of service connection, May 
27, 2003.


Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The AMC considered the veteran's claims under C.F.R. § 
3.321(b)(1) in the September 2008 SSOC.  Accordingly, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected ankle disabilities is inadequate.  A comparison of 
the level of severity and symptomatology of the veteran's 
ankle disabilities with the established criteria found in the 
rating schedule for ankle disabilities shows that the rating 
criteria reasonably describes the veteran's disability level 
and symptomatology.  As noted above, the ankle disabilities 
have been considered based on functional impairment pursuant 
to 38 C.F.R. § 4.40, 4.45, and 4.59.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the veteran has required frequent hospitalizations for 
his ankle disabilities.  It does not appear that the veteran 
has been recently hospitalized for his ankle disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities.  

There is nothing in the record which suggests that the 
veteran's ankle disabilities markedly impacted his ability to 
perform his job in  communications.  As noted above, the July 
2008 VA examiner specifically noted that there was no impact 
of the veteran's occupation.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
these service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claims 
for increased disability rating for service-connected 
degenerative joint disease of the right ankle and 
degenerative joint disease of the left ankle.  The claims are 
therefore denied.


ORDER

Entitlement to an increased disability rating for 
degenerative joint disease of the right ankle is denied.

Entitlement to an increased disability rating for 
degenerative joint disease of the left ankle is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


